DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristin Ann Hellman et al. U.S. Patent 10,377,315 B2 (Hellman) in view of Timothy W. Terieski et al. U.S. Patent 8,152,234 B2 (Terieski).
Regarding claim 1, Hellman discloses a seatback pocket comprising: a backboard secured to a rear side of a seatback, the backboard including a hinge positioned at a lower end (Figure 3 Element 36 with a hinge Element 40), the hinge extending in a horizontal direction; a pocket (Element 32) member having a hinge part formed at a lower end (Element 40), the pocket member being secured to the hinge through a hinge structure to be rotated based on the hinge, the pocket member being formed in a shape covering an outside of the backboard to provide a pocket space in a region facing the backboard (Figure 1); and an elastic member (Element 48) connected to both ends of the pocket member and the backboard in a shape blocking sides of the pocket space, and being configured to provide an elastic restoring force with respect to a rotation direction of the pocket member of which the pocket space is expanded.  Hellman does not directly disclose the hinge to be a hinge shaft positioned at the lower end of the backboard.  Terieski discloses a seatback pocket wherein the backboard includes a hinge shaft (Element 54) positioned at the lower end facilitating a hinge connection between the backboard and the pocket member.  
Therefore it would have been an obvious modification before the effective filing date of the claimed invention to modify Hellman as taught by Terieski to include the hinge shaft.  Such a modification would provide a means to facilitate the hinge connection.  

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636